United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 02-1638
                                     ___________

Darlene Steel, as Parent Guardian of      *
T.J. Steel and Cody Steel; Gretha         *
Richardson, as Parent of Chanaka          *
Richardson and Chrystyna Richardson;      *
Glenn Richardson, as Parent of            *
Chanaka Richardson and Chrystyna          *
Richardson; Valerie McCoy, as Parent      *
of Anika McCoy, Shalonda McCoy,           *
C.J. McCoy and Isaac McCoy; Leonard       *
McCoy, as Parent of Anika McCoy,          *
Shalonda McCoy, C.J. McCoy and            *
Isaac McCoy,                              *   Appeal from the United States
                                          *   District Court for the Western
            Plaintiffs-Appellants,        *   District of Arkansas.
                                          *
      v.                                  *     [UNPUBLISHED]
                                          *
Alma Public School District; Charlie      *
Dyer, in His Individual and Official      *
Capacity as Principal of the Alma         *
School District; Nancy Hawkins, in Her    *
Official Capacity as a School Board       *
Member; Charles Baker, in His Official    *
Capacity as a School Board Member;        *
Richard Craft, in His Official Capacity   *
as a School Board Member; Ron             *
Haught, in His Official Capacity as a     *
School Board Member; Mike Higgins,        *
in His Official Capacity as a School      *
Board Member; Paul Winborn, in His        *
Official Capacity as a School Board       *
Member; Randy Coleman, in His             *
Official Capacity as a School Board   *
Member; Terry Fimple, in His Official *
Capacity as a School Board Member;    *
Arkansas Department of Education;     *
Raymond Simon, in His Official        *
Capacity as Director of the Arkansas  *
Department of Education,              *
                                      *
             Defendants-Appellees.    *
                                 ___________

                              Submitted: November 7, 2002
                                 Filed: November 29. 2002
                                  ___________

Before MURPHY and MELLOY, Circuit Judges, and FRANK,1 District Judge.
                          ___________

PER CURIAM.

       Plaintiffs brought this action pursuant to Title VI, Title IX, 42 U.S.C. § 1983,
and the Arkansas Civil Rights Act, asserting that the defendants permitted a racially
hostile environment to exist in the Alma public schools which made it impossible for
minority students to receive a quality education. After many of the claims had been
dismissed, including all those under Title IX, defendants moved for summary
judgment on the remainder. The district court2 granted the motion and dismissed the
complaint with prejudice. The district court noted that plaintiffs had produced
evidence of racial hostility on the part of some students in certain incidents, but it
concluded that plaintiffs had not made out a case of liability against these defendants.

      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, sitting by designation.
      2
       The Honorable Jimm Larry Hendren, Chief Judge, United States District
Court for the Western District of Arkansas.

                                          -2-
Plaintiffs appeal, arguing that summary judgment was inappropriate because there
were genuine issues of material fact. After thoroughly reviewing the record, we
conclude the district court committed no error of law and affirm on the basis of its
opinion. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-